                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Zhivago Robinson

     v.                                     Case No. 18-cv-287-JL

FCI Berlin, Warden



                                ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 9, 2019. The motion for default

judgment (Doc. No. 15) is denied.


                                     ____________________________
                                     Joseph N. Laplante
                                     United States District Judge

Date: September 10, 2019




cc: Zhivago Robinson, pro se
    Seth R. Aframe, Esq.
